Citation Nr: 1724016	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the service connected disability of left knee disability.  

2.  Entitlement to service connection for a recurrent left leg disability.    

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a service connected left knee disability.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anorexia.    



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2007 to April 2008 and from September 2008 to November 2008.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision from the Department of Veteran Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the Board in May 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in May 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is manifested by arthritis shown on x-ray, pain on motion, without evidence of lateral instability, locking, malunion of the tibia and fibula with a marked knee or ankle disability, or x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

2.  The Veteran's left leg disability condition clearly and unmistakably pre-existed service did not increase in severity during or as a result of active duty service.  

3.  The preponderance of the evidence is against a finding that the Veteran's left leg disability is the result of disease or injury incurred in or aggravated by the Veteran's active military service.   

4.  The preponderance of the evidence is against a finding that the Veteran's right knee disability is the result of disease or injury incurred in or aggravated by the Veteran's active military service.   

5.  A psychiatric disorder did not manifest during service, has not been continuous since service separation and was not caused by any in-service disease, injury, or event.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease, manifested by arthritis, of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.159, 4.1- 414, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261, 5262 (2016).

2.  The criteria for a grant of service connection for a left leg disability have not been met.  38 U.S.C.A. § 1131 (West 2016); 38 C.F.R. § 3.303 (2016).

3.  The criteria for a grant of service connection for a right knee disability have not been met.  38 U.S.C.A. § 1131 (West 2016); 38 C.F.R. § 3.303 (2016).

4.  The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increase Rating  

The Veteran has asserted entitlement to an evaluation in excess of 10 percent for a left knee disability.  The Veteran is currently diagnosed with a torn medical meniscus and osteoarthritis of the left knee.  The Veteran is disability has been evaluated under 38 C.F.R. 4.71a, Diagnostic Code 5003-5260 for arthritis of the left knee.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran is service connected for medical meniscus tear with osteoarthritis and has been assigned a 10 percent rating under Diagnostic Code 5003for degenerative arthritis.  

Arthritis substantiated by x-ray findings is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

Under DC 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a. 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2015). 

 Under DC 5260, limitation of flexion of the leg, a non-compensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261. 

Under DC 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a non-compensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104 (c) (West 2016); 38 C.F.R. § 20.101 (a) (2016). 

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

In considering the Veteran's left knee disability, the Board must consider whether he is entitled to a separate disability rating based upon instability of the knee or an increase based upon limitation of motion of the knee under Diagnostic Codes 5257 and/or 5260, 5262, respectively.  Further, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors. 

An increased evaluation based upon arthritis for the knee is not warranted for this appeal period because there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with incapacitating episodes.  The Board finds that a separate evaluation under Diagnostic Codes 5257 is not warranted.  Additionally, separate evaluations for limitation of flexion under Diagnostic Codes 5260, for impairment of the tibia or fibula under 5262, or for cartilage, semilunar, dislocated with frequent episodes of locking, pain, and effusion into the joint under Diagnostic Code 5258 are not warranted.

The Veteran underwent a VA examination in May 2017 to evaluate the current severity of his left knee disability.  The Board notes that the Veteran has had previous examinations on his left knee, but will not be discussing those examinations as they are inadequate.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016) holding that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  The examination from May 2017 is the only examination of record that fits this requirement.  

The examiner evaluated the Veteran noted that is his left knee was abnormal or outside of the normal range of motion.  The Veteran had flexion from 0 to 110 degrees and extension from 110 to 0, but this range of motion did not contribute to functional loss, neither did any pain on motion.  There was no evidence of pain on weight bearing, but there was objective evidence of tenderness of the anterior knee and crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss noted.  The examiner did note that pain, weakness, fatigability and/or incoordination did not significantly limit functional ability with repeated use of over a period of time.  The Veteran told the examiner that he avoids activities that cause pain.  The Veteran had normal muscle strength is his knee and left leg, without evidence of muscle atrophy.  He was not diagnosed with ankylosis of the left knee, nor was a history of recurrent subluxation, or lateral instability.  The Veteran did note that after prolonged walking he will have some swelling in the knee.  The examiner performed joint testing and there was no evidence of joint instability.  The Veteran did not have nor has he ever had recurrent patellar dislocation.  The examiner noted that he has a meniscus condition that has no current symptoms.  Image studies of the knee were completed and traumatic arthritis was noted.  

In regards to ankylosis of the knee, the evidence of record suggests that a separate rating under Diagnostic Code 5256 is not warranted.  The Veteran also does not have lateral instability of the left knee or recurrent subluxation, and as such a separate rating under Diagnostic Code 5257 is not warranted.  

The examiner stated that the Veteran does not have cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, and as such the Board cannot grant a separate rating under 5258 or 5259.  

The Veteran did have evidence of limitation of flexion and extension, but not to a level that would meet the rating criteria for a separate rating.  There was some pain on flexion; however, this pain did not limit the functional motion of the joint to the point of reaching a compensable evaluation.  The Veteran showed no change in range of motion after repetitive testing.  The Veteran's muscle strength testing was normal as well as his joint stability testing.  There was no evidence of recurrent patellar subluxation/dislocation.  The examiner also noted that the Veteran did not have recurrent patellar dislocation, "shin splints", stress fractures, chronic exertional compartment syndrome or any other tibula/fibula impairment.  Nor was it noted that the Veteran have any current symptoms related to his meniscus condition.  Image testing at this examination noted degenerative arthritis.  

After a careful review of the evidence and taking into account the Veteran's complaints of pain and swelling, the Board finds that an increased evaluation for a left knee disability is not warranted at this time.  The Veteran did meet any of the criteria necessary for an increased rating for limitation of flexion or extension, ankylosis, lateral instability, dislocations, removal of cartilage, or impairment of the tibia/fibula due malunion with a slight knee or ankle disability.  

Additional Considerations

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The rating criteria reasonably describes the Veteran's disability levels and symptomatology for his left knee disability to include to his reports of pain and swelling, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The Diagnostic Codes in contemplate symptoms of pain and the Veteran's disability did not show additional functional loss after repetitive testing.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted. 

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether TDIU is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board notes that the issue of TDIU has not been raised by the record, and the Veteran is currently employed.   

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b).




Service Connection 

The Veteran has asserted entitlement to service connection for a left leg disability, a right knee disability and an acquired psychiatric disability.  The Board finds that after a review of the evidence and consideration of the Veteran's statements, service connection for a left leg disability, a right knee disability, and an acquired psychiatric disorder is not warranted. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Left Leg Disability 

The Veteran has asserted entitlement to a left leg disability that he believes was aggravated by his active military service.  However, for the reasons discussed below, the Board finds that service connection is not warranted.  

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

When the Veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease."  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306 (b). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

A review of the Veteran's service treatment records do not reveal complaints or treatments for a left leg disability (with the exception of left knee pain related to a meniscal injury).  It is noted throughout the Veteran's record that he sustained a severe injury to his leg at age 10 and underwent four reconstructive surgeries.  Specifically, it is noted on his Report of Medical Examination completed at enlistment, notes the Veteran's debridement and skin grafting scars.  In September 2007, prior to enlistment, the Veteran underwent a medical consultation as the request of MEPS, and it was noted prior to enlistment that there was evidence of a previous fracture, which occurred in 1996.  In November 2009, after the Veteran was diagnosed for a left knee meniscal tear, it was determined that the Veteran should be released from Active Duty because his diagnosed condition did not meet the deployability standards.  

In June 2014, the Veteran was diagnosed with severe posttraumatic osteoarthritis of the left leg.  It was noted that that Veteran sustained a severe injury to his left leg at age 10 that required operative intervention including skin grafting.  This condition clearly existed prior to service and required a waiver for entry.  The Veteran reported to the examiner that his symptoms in his left leg were minimal in service until he participated in training at Camp Shelby, and at that time he reported that his symptoms dramatically increased after a forced march, which resulted in pain and swelling.  At the time of the examination, he reported that he has continued pain that is moderate in severity.  

At the end of the examination, after reviewing the Veteran's military and medical records and taking the Veteran's statements under consideration, the examiner concluded that the Veteran's left leg disability existed prior to service and did not have its onset in service.  Further, the examiner opined that the Veteran's left leg disability is less likely as not a condition which is related to service or was increased beyond its natural progression due the Veteran's service connected left medial meniscal tear residuals.  The Veteran's left leg disability is the result of trauma that occurred at age 10 and not from a medical meniscal tear.  The examiner supported this conclusion by stating that fractures of the tibia/fibula as well as posttraumatic arthritis do not occur as a result of a meniscal tear.  

When asked to discuss whether the Veteran's left leg disability (independent of the veteran's service connected left meniscal tear residuals) increased in severity beyond its natural progression the examiner concluded that it was at least as likely as not.  

Specifically the examiner stated that though the conditions existed prior to service entry (and required a waiver for entry) the Veteran reported that his symptoms were minimal during service until training at Camp Shelby.  During training at Camp Shelby, he reported that his symptoms dramatically increased (including pain and swelling without specific injury--prompting medical evaluation) and per the Veteran, "it has never been the same since".  The examiner stated that it was difficult to quantify the exact impact of service on his pre-existing condition.  If necessary, he felt the condition was accelerated beyond its natural progression by approximately 50%.  More specifically, the examiner felt that the Veteran's condition endpoint would be the same regardless of military service, the time frame by which it was increased was by approximately 50%.  Whereas the condition may have been this severe at age 40 (30 years after the original injury), it is now this severe with the Veteran less than age 30 (approx. 10-15 years after the original injury).  The examiner emphasized that he did not feel the condition's endpoint would have changed, and unfortunately the Veteran would have been left with a severe arthritic condition regardless of participation in military service, stemming solely from the original injuries sustained at age 10.

Due to inclusiveness of the VA examiner's opinion regarding aggravation, another VA opinion was requested in May 2017 when the Veteran underwent a VA examination in to determine whether his current left leg disorder, described as residuals left leg degloving, was related to service.  The examiner opined that his left knee osteoarthritis and tibia/fibula fracture is less likely as not a condition which is related to service and was not increased beyond its normal progression due to service or the Veteran's left knee disability.  The examiner supported this opinion by stating that his current left leg disorder is the result of trauma that occurred at age 10 and not from a medial meniscal tear that he suffered in service.  Further noting, that fracture of the tibia/fibula as well as severe post-traumatic arthritis does occur as a result of a meniscal tear.  

The Board finds that the weight of the evidence demonstrates that the Veteran's previously diagnosed left leg disability was not aggravated by service.  As noted above, the Veteran's severe osteoarthritis is due to the natural progression of his pre-existing leg disability incurred at age 10.  Even though the examiner in June 2014 suggested that Veteran's disability could have been accelerated by his military service, the examiner also went on to state that the Veteran would have been left with a severe arthritic condition regardless of participation in military service, stemming solely from the original injuries sustained at age 10.  In May 2017, the examiner specifically stated that severe post-traumatic arthritis does occur as a result of a meniscal tear, which the Veteran suffered in service, and as such is not related to that injury.  

As such, it has not been shown by the record that the Veteran's left leg disability was either caused or aggravated by his active military service, to include as secondary to his service connected left knee disability.  The Board acknowledges the Veteran's assertion that his pre-existing left leg disability was aggravated during service.  However, he is not competent to render an opinion on this matter.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  While he is competent to testify that he experienced left leg pain in service, such assertions of in-service symptomatology do not equate to a clinical finding of worsening.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.

As such, the Board finds that the June 2014 and May 2017 VA examinations and opinions provide the most probative evidence of record with respect to the nature and etiology of the Veteran's current left disability.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left leg disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Right Knee Disability 

The Veteran has asserted entitlement to service connection for a right knee disability.  Specifically, he believes that his right knee disability was sustained in service or is due to his service connected left knee disability.  However, Veteran states that pain in his right knee did not begin until after service discharge.  After a careful and considerate review of the evidence, the Board finds that service connection is not warranted.  

A review of the Veteran's service treatment records do not reveal complaint or treatment for a right knee disability in service.  The Veteran did not have a Report Medical Examination conducted at discharge due to his medical discharge for his left knee disability.  Complaints of a right knee disability began post service.  

A review of his post-service treatment records show complaints of right knee pain until July 2014, which is more than six years after service discharge.  This significant lapse in time between active service and complaints of right knee pain weighs against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In June 2014, the Veteran underwent a VA examination on his right knee.  He reported to the examiner that he began experiencing pain in his right knee subsequent to discharge from service.  The Veteran believes that it was related to his left knee disability or physical activity during service.  He stated that he experiences mild to moderate pain in his right knee, especially with prolonged walking, standing and climbing.  At the time of the examination he had not sought medical/orthopedic evaluation for the condition and did carry a formal diagnosis of a right knee disability.  

After examining the Veteran, reviewing the Veteran's military and medical records and taking the Veteran's statements under consideration, the examiner concluded that the Veteran's right knee disability is less likely as not related to, or the result of his left knee medical meniscal condition.  

In May 2017, the Veteran underwent a VA examination to determine whether his current right knee disorder is etiologically related to service.  After physically examining the Veteran and reviewing his medical history, the examiner opined that it is less likely than not that the Veteran's right knee disability, described as chronic right knee strain, is related to his active military service.  The examiner could not identify any evidence in the Veteran's service treatment records that noted an evaluation or treatment of a right knee disability or complaints of right knee pain.  Complaints of the right knee began subsequent to discharge from military service.  Furthermore, the examiner stated that in his medical opinion, the Veteran's right knee disability is less likely than not related to, or the result of his left knee disability of a medial meniscal tear.  The examiner supported this opinion stating that any impact from his left knee disability, to include altered biomechanics, would not cause his current right knee disability.  The Veteran's altered biomechanics are not severe enough to impact his right lower extremity.  Additionally, the medical meniscal injury is a limited injury which would not cause contralateral pathology, specifically the conditions of severe posttraumatic osteoarthritis and fibula and fibula fracture.  

To the extent that the Veteran asserts that his current right knee disability is related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of an etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Consequently, the Board finds that the Veteran's statements as to the cause of his right knee disability cannot be considered competent evidence sufficient to establish service connection.

The Board finds that the Veteran's right knee disability is not related to his active military service or to his service connected left knee disability.  Despite the Veteran's contention, there is no evidence to support his claim.  There is no evidence of complaints or treatments in service.  There are no complaints of right knee pain or treatment for a right knee condition until many years after discharge.  There is no evidence of record, other than the Veteran's own statements, that his right knee disability is related to or caused by his service connected left knee.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently the benefit of the doubt rule does not apply, and claim must be denied.  38 U.S.C.A. § 5107(b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Acquired Psychiatric Disorder 

The Veteran asserts entitlement to service connection for an acquired psychiatric disability.  Specifically, he asserts that he suffers from an acquired psychiatric disability that is caused by his service connected left knee disability.  After a careful review of the evidence the Board finds that entitlement to service connection for an acquired psychiatric disability is not warranted.  

The Veteran has been diagnosed with an unspecified depressive disorder with anxious distress, and as such the first element of service connection has met.  However, the remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment records does not reveal any complaints or treatment of an acquired psychiatric disability in service.  A review of his post-service treatment records reveals treatment for an acquired psychiatric disability that began when he was diagnosed at his VA examination in June 2014.  

In June 2014, the Veteran underwent a VA examination and was diagnosed with unspecified depressive disorder with anxious distress.  It was noted by the examiner that a mental condition was formally diagnosed, but symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  After evaluating the Veteran, the examiner opined that his mental health diagnosis is less likely as not a result of his service connected left knee disability or related to his time in service.  

In an addendum opinion provided in December 2014, the examiner opined that the Veteran's mental health diagnosis of unspecified depressive disorder with anxious distress is less likely as not a result of the Veteran's service connected left knee disability or to his active military service.  The examiner supported this opinion by stating that the Veteran did not report increased mood symptoms related to his chronic knee pain, rather he discussed situational stressors in his life which were causing him to become periodically depressed or anxious.  His mood symptoms were also not related to repeated intrusive thoughts about his time in service.  Based on the Veteran's self-report, his mood symptoms were not present while in the Army National Guard nor did he report them as related to his experience of chronic knee pain.  

Despite the Veteran's contentions that his acquired psychiatric disability is related to service, the competent evidence of record does not support that contention.  The probative evidence of record, to include the June 2014 VA examination and December 2014 addendum opinion, does not etiologically link the Veteran's disability to his active military service.  Service treatment records are absent complaints of, or treatment for, a psychiatric condition in service.  Post service records available first diagnose the Veteran with acquired psychiatric disorders at a VA examination in June 2014.  This was approximately 6 years after the Veteran was separated from service.  This lapse in time between service and the first treatment and diagnosis for a psychiatric disorder weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303 (d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247  

While the Veteran has been diagnosed with an acquired psychiatric disability by a VA psychiatrist, there is no competent opinion linking his acquired psychiatric disability to his active service. 

In sum, the evidence of record does not include competent evidence to support the Veteran's assertion that any currently diagnosed psychiatric disorder is etiologically related to his active service.  The absence of any complaints of or treatment for a psychiatric condition in service constitutes probative evidence against the claim for direct service connection.  Finally, there is no competent medical opinion of record suggesting an etiological link between the Veteran's current acquired psychiatric disorder and his active service, to include as secondary to his service connected left knee disability.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder on a direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided VA examinations in June 2014 and May 2017, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Entitlement to a disability rating in excess of 10 percent for a left knee disability is denied.  

Service connection for a left leg disability is denied. 

Service connection for a right knee disability is denied. 

Service connection for an acquired psychiatric disorder is denied.  


______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


